

Exhibit 10.5.1


SEVENTH AMENDED AND RESTATED PERFORMANCE GUARANTY


This Seventh Amended and Restated Performance Guaranty (this “Guaranty”), dated
as of November 14, 2016, is executed by Cardinal Health, Inc., an Ohio
corporation (“Cardinal” or the “Performance Guarantor”) in favor of Cardinal
Health Funding, LLC, a Nevada limited liability company (together with its
successors and assigns, “Beneficiary”).


RECITALS


1. Cardinal Health 110, LLC (“CH 110”), a Delaware corporation (the “Originator”
and, together with any other Persons acting as “Originators” under the
Transaction Documents, the “Originators”) has entered into and may from time to
time in the future enter into Sub- Originator Sale Agreements (such term being
used herein as defined in the Receivables Purchase Agreement described in
paragraph 3 below) with the Approved Sub-Originators (such term being used
herein as defined in the Receivables Purchase Agreement described in paragraph 3
below).


2. Griffin Capital, LLC, a Nevada limited liability company (“Griffin” and,
together with the Originators and the Approved Sub-Originators, the “Transaction
Parties”) has entered into that certain Second Amended and Restated Receivables
Purchase and Sale Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “CH 110 Griffin RPA”), dated as of May 21, 2004,
by and between Griffin and CH 110.


3. Griffin and Beneficiary have entered into an Amended and Restated Receivables
Sale Agreement, dated as of May 21, 2004 (as amended, restated or otherwise
modified from time to time, the “Receivables Sale Agreement”), pursuant to which
Griffin, subject to the terms and conditions contained therein, has sold and
will continue to sell its right, title and interest in and to all of the
accounts receivable purchased by Griffin under each Griffin RPA to Beneficiary.
In turn, Beneficiary has entered into a Fourth Amended and Restated Receivables
Purchase Agreement, dated as of November 1, 2013, by and among Beneficiary,
Griffin, as Servicer, the Conduits party thereto, the Financial Institutions
party thereto, the Managing Agents party thereto, the LC Banks party thereto and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as the Agent (as
amended, restated or otherwise modified from time to time, the “Receivables
Purchase Agreement” and, together with the Sub-Originator Sale Agreements, each
Griffin RPA and the Receivables Sale Agreement, the “Agreements”), pursuant to
which Beneficiary has sold and will continue to sell undivided interests in the
accounts receivable it purchases from Griffin under the Receivables Sale
Agreement.


4. Each Approved Sub-Originator, Originator and Griffin is a Subsidiary of
Performance Guarantor and Performance Guarantor has received and is expected to
continue to receive substantial direct and indirect benefits from the sale of
the accounts receivable by the Approved Sub-Originators to each of the
Originators under the applicable Sub-Originator Sale Agreements, by the
Originators to Griffin under the applicable Griffin RPA and by Griffin to
Beneficiary under the Receivables Sale Agreement (which benefits are hereby
acknowledged).


5. Concurrently herewith, Griffin, Beneficiary, the Conduits, the Financial
Institutions, the Managing Agents, the LC Bank and the Agent are entering into
that certain Second Amendment to the




--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


Receivables Purchase Agreement (the “RPA Amendment”), dated as of the date
hereof, and the Performance Guarantor’s execution and delivery of this
Performance Guaranty is a condition precedent to effectiveness of the RPA
Amendment. As an inducement for Beneficiary to enter into the RPA Amendment,
Performance Guarantor has agreed to guaranty the due and punctual performance by
each Approved Sub-Originator of its obligations under the applicable
Sub-Originator Sale Agreement, each Originator of its obligations under the
applicable Griffin RPA and by Griffin of its obligations under the Receivables
Sale Agreement and the Receivables Purchase Agreement.


6. Performance Guarantor wishes to guaranty the due and punctual performance by
the Approved Sub-Originators, the Originators and Griffin of their respective
Obligations (as hereinafter defined), as provided herein.


AGREEMENT


NOW, THEREFORE, Performance Guarantor hereby agrees as follows:


Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Receivables Purchase
Agreement. In addition:


“Obligations” means, collectively, (i) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator and
each Approved Sub-Originator under and pursuant to the Griffin RPA and
Sub-Originator Sale Agreement(s) to which such Originator or Approved
Sub-Originator is a party and each other document executed and delivered by each
such Originator or Approved Sub-Originator pursuant to such Griffin RPA and
Sub-Originator Sale Agreement(s), including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by each such
Originator or Approved Sub- Originator under such Griffin RPA and Sub-Originator
Sale Agreement(s), whether for fees, expenses (including counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason, (ii) all covenants, agreements, terms, conditions and indemnities to be
performed and observed by Griffin under and pursuant to the Receivables Sale
Agreement and each other document executed and delivered by Griffin pursuant to
the Receivables Sale Agreement, including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by Griffin
under the Receivables Sale Agreement, whether for fees, expenses (including
counsel fees), indemnified amounts or otherwise, whether upon any termination or
for any other reason and (iii) all obligations of Griffin (1) as Servicer under
the Receivables Purchase Agreement, or (2) which arise pursuant to Sections 8.2,
8.3 or 14.4(a) of the Receivables Purchase Agreement as a result of its
termination as Servicer.


Section 2. Guaranty of Performance of Obligations. Performance Guarantor hereby
guarantees to Beneficiary, the full and punctual payment and performance by each
Transaction Party of its respective Obligations. This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual performance of
all of the Obligations of the Transaction Parties under the Agreements and each
other document executed and delivered by each such Transaction Party pursuant to
the Agreements and is in no way conditioned upon any requirement that
Beneficiary first attempt to collect any amounts owing by any Transaction Party
to Beneficiary, the Agent or the Purchasers from any other Person or resort to
any collateral security, any balance of any deposit account or credit on the
books of Beneficiary, the Agent or any Purchaser in favor of any Transaction
Party or any other Person or other means of obtaining payment. Should any
Transaction Party default in the payment or performance of any of the
Obligations, Beneficiary (or its assigns) may cause the immediate performance by
Performance Guarantor of the Obligations and cause any payment Obligations to
become forthwith due and payable to Beneficiary (or its assigns), without


2

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


demand or notice of any nature (other than as expressly provided herein), all of
which are hereby expressly waived by Performance Guarantor. Notwithstanding the
foregoing, this Guaranty is not a guarantee of the collection of any of the
Receivables and Performance Guarantor shall not be responsible for any
Obligations to the extent the failure to perform such Obligations by any
Transaction Party results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, that nothing herein shall relieve any Transaction Party from
performing in full its Obligations under any Agreement or Performance Guarantor
of its undertaking hereunder with respect to the full performance of such
duties.


Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Beneficiary (and its assigns), forthwith upon demand in funds
immediately available to Beneficiary, all reasonable costs and expenses
(including court costs and legal expenses) incurred or expended by Beneficiary
in connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Guaranty from the time
when such amounts become due until payment, at a rate of interest (computed for
the actual number of days elapsed based on a 360 day year) equal to the Prime
Rate plus 2% per annum, such rate of interest changing when and as the Prime
Rate changes.


Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Guaranty, notice of any action taken or omitted by
Beneficiary (or its assigns) in reliance on this Guaranty, and any requirement
that Beneficiary (or its assigns) be diligent or prompt in making demands under
this Guaranty, giving notice of any Termination Event, Amortization Event, other
default or omission by any Transaction Party or asserting any other rights of
Beneficiary under this Guaranty. Performance Guarantor warrants that it has
adequate means to obtain from each Transaction Party, on a continuing basis,
information concerning the financial condition of such Transaction Party, and
that it is not relying on Beneficiary to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Obligations by virtue of any statute
of limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Beneficiary (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Guaranty, to
deal with each Transaction Party and with each other party who now is or after
the date hereof becomes liable in any manner for any of the Obligations, in such
manner as Beneficiary in its sole discretion deems fit, and to this end
Performance Guarantor agrees that the validity and enforceability of this
Guaranty, including without limitation, the provisions of Section 8 hereof,
shall not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Obligations or any part thereof or any agreement relating thereto at any
time; (b) any failure or omission to enforce any right, power or remedy with
respect to the Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of any Termination Event, Amortization
Event, or default with respect to the Obligations or any part thereof or any
agreement relating thereto; (d) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
other obligation of any person or entity with respect to the Obligations or any
part thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of any Transaction Party or any part thereof or amounts which are
not covered by this Guaranty even though Beneficiary (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Transaction Party or to amounts which are not covered by
this Guaranty; (g) the existence of any claim, setoff or other rights which


3

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


Performance Guarantor may have at any time against any Transaction Party in
connection herewith or any unrelated transaction; (h) any assignment or transfer
of the Obligations or any part thereof; or (i) any failure on the part of any
Transaction Party to perform or comply with any term of the Agreements or any
other document executed in connection therewith or delivered thereunder, all
whether or not Performance Guarantor shall have had notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.


Section 5. Unenforceability of Obligations Against Transaction Parties.
Notwithstanding (a) any change of ownership of any Transaction Party or the
insolvency, bankruptcy or any other change in the legal status of any
Transaction Party; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any Transaction Party or Performance Guarantor
to maintain in full force, validity or effect or to obtain or renew when
required all governmental and other approvals, licenses or consents required in
connection with the Obligations or this Guaranty, or to take any other action
required in connection with the performance of all obligations pursuant to the
Obligations or this Guaranty; or (d) if any of the moneys included in the
Obligations have become irrecoverable from any Transaction Party for any other
reason other than final payment in full of the payment Obligations in accordance
with their terms, this Guaranty shall nevertheless be binding on Performance
Guarantor. This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Transaction Party or for any
other reason with respect to any Transaction Party, all such amounts then due
and owing with respect to the Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Obligations, shall be immediately due and payable by Performance
Guarantor.


Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Beneficiary that:


(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted.


(b) Authorization, Execution and Delivery; Binding Effect. Performance Guarantor
has the corporate power and authority and legal right to execute and deliver
this Guaranty, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Performance Guarantor of this
Guaranty, the performance of its obligations and consummation of the
transactions contemplated hereunder have been duly authorized by proper
corporate proceedings, and Performance Guarantor has duly executed and delivered
this Guaranty. This Guaranty constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally.


(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Guaranty and the performance of its obligations hereunder are
within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its articles of incorporation
or code of regulations, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or by which it or any of its property is


4

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property and, do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor.


(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of June 30, 2016 heretofore
filed with the Securities and Exchange Commission have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of June 30, 2016 and for the period ended on such date. Since
June 30, 2016, no event has occurred which would or could reasonably be expected
to have a Material Adverse Effect.


(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided in accordance with generally accepted accounting principles and as to
which no Adverse Claim exists. No tax liens have been filed and no claims are
being asserted with respect to any such taxes which could reasonably be expected
to have a Material Adverse Effect. The charges, accruals and reserves on the
books of Performance Guarantor in respect of any taxes or other governmental
charges are adequate.


(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened, against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Guaranty, or (iii) the validity or enforceability of any of this Guaranty or the
rights or remedies of Beneficiary hereunder. Performance Guarantor is not in
default with respect to any order of any court, arbitrator or governmental body
and does not have any material contingent obligations not provided for or
disclosed in its filings with the Securities and Exchange Commission.


Section 7. Financial Covenant. The Performance Guarantor shall at all times
comply with Section 6.12 of the Credit Agreement (defined below), as in effect
on the date hereof and without giving effect to any subsequent amendment,
modification or waiver thereof (or any amendment or modification of any defined
term in the Credit Agreement that would directly or indirectly change the
covenants set forth in such Section 6.12), unless such amendment, modification
or waiver is consented to in writing by the Agent, the Required Financial
Institutions and all LC Banks (in each case, in their capacities as such under
the Receivables Purchase Agreement).


For purposes of this Section 7, “Credit Agreement” means that certain Amended
and Restated Five-Year Credit Agreement, dated as of June 16, 2016, by and among
Performance Guarantor and certain Subsidiaries of the Performance Guarantor, as
borrowers, each lender party hereto from time to time and JPMorgan Chase Bank,
N.A. as Administrative Agent, Swingline Lender and LC Issuer.


Section 8. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Obligations are paid in full Performance Guarantor:
(a) will not enforce or otherwise exercise any right of subrogation to any of
the rights of Beneficiary, the Agent or any Purchaser against


5

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


any Transaction Party, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law, in
equity or otherwise) to the claims of Beneficiary, the Agent and the Purchasers
against each Transaction Party and all contractual, statutory, legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any Transaction Party that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any Transaction Party in respect of any
liability of Performance Guarantor to such Transaction Party and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by Beneficiaries, the Agent or the Purchasers. The payment of any amounts
due with respect to any indebtedness of any Transaction Party now or hereafter
owed to Performance Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. Performance Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, Performance Guarantor will not demand, sue for or otherwise attempt
to collect any such indebtedness of any Transaction Party to Performance
Guarantor until all of the Obligations shall have been paid and performed in
full. If, notwithstanding the foregoing sentence, Performance Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness while
any Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Beneficiary (and its assigns) and be paid over to Beneficiary (or its assigns)
on account of the Obligations without affecting in any manner the liability of
Performance Guarantor under the other provisions of this Guaranty. The
provisions of this Section 8 shall be supplemental to and not in derogation of
any rights and remedies of Beneficiary under any separate subordination
agreement which Beneficiary may at any time and from time to time enter into
with Performance Guarantor.


Section 9. Termination of Performance Guaranty. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Receivables Purchase
Agreement is terminated, provided, that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of any
Transaction Party or otherwise, as though such payment had not been made or
other satisfaction occurred, whether or not Beneficiary (or its assigns) is in
possession of this Guaranty. No invalidity, irregularity or unenforceability by
reason of the federal bankruptcy code or any insolvency or other similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect the Obligations shall impair, affect, be a defense to or
claim against the obligations of Performance Guarantor under this Guaranty.


Section 10. Effect of Bankruptcy. This Performance Guaranty shall survive the
insolvency of each Transaction Party and the commencement of any case or
proceeding by or against any Transaction Party under the federal bankruptcy code
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal bankruptcy code
with respect to any Transaction Party or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any
Transaction Party is subject shall postpone the obligations of Performance
Guarantor under this Guaranty.


Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, Beneficiary (and its assigns) is hereby authorized at any time
and from time to time, without notice to Performance Guarantor (any such notice
being expressly waived by Performance Guarantor) and to the fullest extent
permitted by law, to set off and apply any deposits and other sums against the
obligations of Performance Guarantor under this Guaranty, whether or not
Beneficiary (or any such assign) shall


6

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


have made any demand under this Guaranty and although such Obligations may be
contingent or unmatured.


Section 12. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Beneficiary receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.


Section 13. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Beneficiary (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Beneficiary may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Beneficiary (or its assigns) may
reasonably consider necessary or desirable to give full effect to this Guaranty
and to perfect and preserve the rights and powers of Beneficiary hereunder.


Section 14. Successors and Assigns. This Performance Guaranty shall be binding
upon Performance Guarantor, its successors and permitted assigns, and shall
inure to the benefit of and be enforceable by Beneficiary and its successors and
assigns (including the Agent for the benefit of the Purchasers). Performance
Guarantor may not assign or transfer any of its obligations hereunder without
the prior written consent of each of Beneficiary and the Agent. Without limiting
the generality of the foregoing sentence, Beneficiary may assign or otherwise
transfer the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the
Beneficiaries herein. Performance Guarantor acknowledges that the Beneficiary
has collaterally assigned all its right, title and interest under this
Performance Guaranty to the Agent for the benefit of the Purchasers. The Agent
is an intended third-party beneficiary of this Performance Guaranty, and this
Performance Guaranty shall be directly enforceable by the Agent.


Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by
Beneficiary, the Agent and Performance Guarantor. No failure on the part of
Beneficiary to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.


Section 16. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Beneficiary, at the address set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Beneficiary may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 16.




7

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


Section 17. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.


Section 18. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
BENEFICIARY HEREBY IRREVOCABLY SUBMITS TO THE NON- EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, THE AGREEMENTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH
OF PERFORMANCE GUARANTOR AND BENEFICIARY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.


Section 19. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of any Conduit or any Funding Source
that is a special purpose bankruptcy remote entity, it will not institute
against, or join any other Person in instituting against, any Conduit or any
such entity any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.


Section 20. Miscellaneous. This Guaranty constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations. The
provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of Performance Guarantor hereunder would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of Performance Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by Performance Guarantor or
Beneficiary, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding. Any provisions
of this Guaranty which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Unless otherwise specified, references herein to “Section” shall mean a
reference to sections of this Guaranty.


The effect of this Guaranty is to amend and restate that certain Sixth Amended
and Restated Performance Guaranty, dated as of November 3, 2014 (the “Prior
Guaranty”), by the Guarantor in favor of Beneficiary, and to the extent that any
rights, benefits or provisions in favor of Beneficiary existed in the Prior
Guaranty and continue to exist in this Guaranty, as the same may be amended,
restated, supplemented or otherwise modified from time to time, without any
written waiver of any such rights, benefits or provisions prior to the date
hereof, then such rights, benefits or provisions are acknowledged to be and to
continue to be effective from and after the date of the Prior Guaranty or any
applicable portion thereof. The parties hereto agree and acknowledge that any
and all rights, remedies and payment provisions under the Prior Guaranty shall
continue and survive the execution and delivery of this Guaranty.




8

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED
PERFORMANCE GUARANTY


All references to the Prior Guaranty in the Receivables Purchase Agreement and
any other Transaction Document or any other agreement, instrument or document
executed or delivered in connection herewith or therewith shall be deemed to
refer to this Guaranty, as the same may be amended, restated, supplemented or
otherwise modified from time to time. The Receivables Purchase Agreement and the
other Transaction Documents and all other agreements, instruments and documents
executed or delivered in connection with any of the foregoing shall be deemed to
be amended to the extent necessary, if any, to give effect to the provisions of
this Guaranty, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


* * * *







9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Performance Guarantor has caused this Guaranty to be
executed and delivered as of the date first written above.


CARDINAL HEALTH, INC.
 
 
 
By:
/s/ Sam A. Samad
Name:
Sam A. Samad
Title:
Corporate Treasurer
 
 
 
 
Address:
 
7000 Cardinal Place
 
Dublin, OH 43017
 
Attn: Senior Counsel - Corporate & Securities



Consented to as of the date first written above:
 
 
 
CARDINAL HEALTH FUNDING, LLC
 
 
 
By:
/s/ Scott B. Zimmerman
Name:
Scott Zimmerman
Title:
President
 
 
 
 
Address:
 
 
7000 Cardinal Place
 
Dublin, OH 43017
 
 
 
 
 





--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH, as Agent
 
 
 
 
 
By:
/s/ Luna Mills
 
 
Name:
Luna Mills
 
Title:
Managing Director
 





